S

oO co SYN DW WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02483-JAK-E Document 65 Filed 07/29/19 Page 1of5 Page ID #:482

PETER C. BRONSTEIN, ESQ., Cal. State Bar No. 153611
LAW OFFICES OF PETER C. BRONSTEIN

1999 Avenue of the Stars 11"" Floor

Los Angeles, California 90067

Telephone: (310) 203-2249

Email Peterbronz@yahoo.com

Attorney for Defendant Mark Karpeles

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA-WESTERN DISTRICT
Case No. 2:18-CV-02483

JONATHAN CARMEL, individually and —)

On behalf of all others similarly situated, ) SUUPLEMENTAL BRIEF OF DEFENDANT
) MARK KARPELES REGARDING
AMOUNT IN CONTROVERSY
Plaintiff )
)
v. ) Date: July 15, 2019
) Time 8:30am
MIZUHO BANK, LTD., a Japanese ) Courtroom 10B
Financial institution, and MARK ) Honorable John A. Kronstadt
KARPELES, an individual ) 350 W. First Street
) Los Angeles, CA 90012
Defendant )
)

 

FACTS
At the Court hearing on July 15, 2019 the Court’s tentative ruling determined that Plaintiff
Jonathan Carmel could not maintain his class action case but could maintain his individual case
subject to the amount in controversy and the bankruptcy of Defendant Mark Karpeles. The Court
requested the parties file supplemental briefs. This supplemental brief explores whether Plaintiff
Jonathan Carmel may maintain the individual action as the amount alleged in the Complaint is
$52,493.22 and the jurisdictional minimum amount is $75,000.00.
IN A MOTION TO DISMISS

THE COURT LOOKS TO THE FOUR

SUUPLEMENTAL BRIEF ON AMOUNT IN CONTROVERSY

 
a

oOo o& SN DO WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02483-JAK-E Document 65 Filed 07/29/19 Page 2of5 Page ID #:483

CORNERS OF THE COMPLAINT
Plaintiffs Complaint at Paragraphs 45-46 alleges that On November 20, 2013 he submitted a
withdrawal request of $52,493.22 and he didn’t receive the funds. 28 U.S.C. 1332 states “the District
Courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds the
sum or value of $75,000, exclusive of interest of costs. Thus, interest and costs are not included by

statute in calculating the amount in controversy.

THE MERE POSSIBILITY OF PUNITIVE DAMAGES IS
INSUFFICIENT TO PROVE THE AMOUNT IF CONTROVERSY

“(T]he mere possibility of a punitive damages award is insufficient to prove that the
amount in controversy requirement has been met.” Hill v. Avis Budget Car Rental, LLC, 2014 WL
1325556 (C.D. Cal. 2014). “When the amount in controversy depends largely on alleged punitive
damages, the court will scrutinize a claim more closely” to be certain jurisdiction exists. Lange v.
State Farm Mut. Auto. Ins. Co., 2009 WL 322835, at *1 (C.D.Cal.2009) (internal quotation and

citation omitted).

Courts increasingly view punitive damages claims with skepticism, especially if asserted
for the apparent purpose of meeting the jurisdictional minimum. Jackson v. Frank, No. C12-
03975HRL, 2012 WL 6096905 (N.D. Cal. Dec. 7, 2012). (citations omitted). To establish punitive
damages, defendants may introduce evidence of jury verdicts in cases involving analogous
facts. Id. accord Simmons v. PCR Technology, 209 F.Supp.2d 1029, 1033 (N.D. Cal.

2002). Plaintiff fails to introduce any evidence of jury verdicts in cases involving analogous facts
in individual cases. In fact, nowhere in Plaintiffs Opposition to the Motion to Dismiss is there
mention of a single case analogous to Plaintiff's that aids this Court in considering punitive
damages for purposes of meeting the requisite amount in controversy. Therefore, Plaintiff's
inclusion of punitive damages in the calculation of the jurisdictional amount is speculative and

unsupported by any admissible evidence.

SUUPLEMENTAL BRIEF ON AMOUNT IN CONTROVERSY

 
Oo co YN DB WA BP W HNO F

NO NO BO LP HN BD KD DR RR mm eo ea
So SA HD A FF WY HY YF DB DO Oo HS HR A BR DH PB KF oO

Case 2:18-cv-02483-JAK-E Document 65 Filed 07/29/19 Page 30f5 Page ID #:484

Let’s not forget that both Mt. Gox and Mark Karpeles are in Bankruptcy. Punitive

Damages are based upon the net worth of a bankrupt defendant.

Accordingly, this Court should not include punitive damages in the calculation of the
jurisdictional amount as it is speculative and unsupported by any type of evidence. Kenneth
Rothschild Trust vs. Morgan Stanley Dean Witter, 199 F, Supp. 2d 993, 1001 (2002); Valdez vs,
Allstate Ins. Co., 372 F.3d 115, 116-17 (9th Cir. 2004). Plaintiff has simply failed to fulfill its
burden,

PLAINTIFF’S INCLUSION OF ATTORNEY FEES IS INAPPROPRIATE

First, the recovery of attorney fees is only appropriate where a Statute includes attorney fees
and where a written agreement includes attorney fees for the prevailing party. Plaintiff's lawsuit
has two (2) causes of action for negligence and Fraud that remain as the Class action is dismissed.
The two (2) causes of action, in tort, are not based upon contract and therefore do not allow for
attorney fees, and there is no statute claim, without the class action. Thus, there is no basis for

attorney fees,

Secondly, Plaintiff's argument that attorneys’ fees are part of the amount in controversy is
not based on facts or evidence, but rather pure speculation and conclusory statements. Even if this
Court agrees with Plaintiff that attorneys’ fees should be included in calculating the amount in
controversy Plaintiff has presented no evidence of Plaintiffs current or future amount of attorneys’
fees. Furthermore, as of the filing of Plaintiff's Opposition to motion to dismiss this case,
Plaintiffs attorney has only filed the complaint, and the present motion. Thus, any attorneys’ fee
amount at the time of this motion to dismiss is minimal. Consequently, Plaintiffs argument is
conclusory and Plaintiff cannot establish by a preponderance of evidence that attorneys’ fees

should be factored into the amount-in-controversy analysis.

CONCLUSION

SUUPLEMENTAL BRIEF ON AMOUNT IN CONTROVERSY

 

 
co Oo SD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02483-JAK-E Document 65 Filed 07/29/19 Page 4of5 Page ID #:485

In determining the amount in controversy the Federal Court’s pursuant to 28 USC 1332 do
not include interests, costs, punitive damages or attorney fees. The Plaintiff claims $52,493.22
which is less than the $75,000 jurisdictional amount and the individual case of Jonathan Carmel

must be dismissed with prejudice.

Dated July 22, 2019 By
Peter Bronstein for Defendant-Wlark Karpeles

SUUPLEMENTAL BRIEF ON AMOUNT IN CONTROVERSY

 

 
 

Case 2:18-cv-02483-JAK-E Document 65 Filed 07/29/19 Page5of5 Page ID #:486

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
[am employed in the County of Los Angeles, State of California. I am over the age of 18
and not a party to the within action; my business address is 1999 Avenue of the Stars 11" Floor,
Los Angeles, CA 90067.

On July 26, 2019, I served the Supplemental Brief on Amount in Controversy on the
interested parties in this action by placing true copies thereof enclosed in sealed envelopes
addressed as follows:

EDELSON PC

123 Townsend Street

San Francisco, CA 94107
Attn: Rafey S. Balabanian

[X] BY MAIL

[X] I deposited such envelope in the mail at Los Angeles, California. The envelope was
mailed with postage thereon fully prepaid.

[ } Tam "readily familiar" with the firm's practice of collection and processing
correspondence for mailing. It is deposited with U.S. postal service on that same day
with postage thereon fully prepaid at Los Angeles, California in the ordinary course
of business. I am aware that on motion of the party served, service is presumed
invalid if postal cancellation date or postage meter date is more than one day after
date of deposit for mailing in affidavit.

Executed on July 26,, 2019, Los Angeles, California.

[] (State) I declare under penalty of perjury under the laws of the State of California that the
above is true and correct.

[X] (Federal) I declare that I am employed in the office of a member of the bar of this court at
whose direction the service was made.

 

Peter Bronstein /Peter Bronstein/
Type or print name Signature

SUUPLEMENTAL BRIEF ON AMOUNT IN CONTROVERSY

 
